NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT


DEANGELA B. WILLIAMS and
KORESHA J. WILLIAMS,                       )
                                           )
             Appellants,                   )
                                           )
v.                                         )      Case No. 2D18-3033
                                           )
POLK STATE COLLEGE,                        )
                                           )
             Appellee.                     )
                                           )

Opinion filed February 22, 2019

Appeal from the Circuit Court for Polk
County; Gerald P. Hill, II, Judge

Deangela B. Williams and Koresha J.
Williams, pro se.

W.A "Drew" Crawford of Boswell & Dunlap,
LLP, Bartow for Appellee.




PER CURIAM.


             Affirmed.



VILLANTI, LUCAS and ROTHSTEIN-YOUAKIM JJ., Concur.